DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Prior art Gernoth et al., US 2019/0080149 A1 (Gernoth) has been used to teach part of the new claim amendments as well as new prior art Yoo et al., US 2018/0068218 A1 (Yoo2).
Claims 1, 5-10, 14, 15, and 17 are pending; claims 2-4, 11-13, and 16 have been canceled; claims 1, 5, 10, 14, and 15 have been amended; claim 17 has been newly added.
The Examiner would also like to point out that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5-10, 14, 15, and 17are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al., US 2018/0373924 A1 (Yoo), Zhou et al., US 2015/0347822 A1 (Zhou), Gernoth et al., US 2019/0080149 A1 (Gernoth), and further in view of Yoo et al., US 2018/0068218 A1 (Yoo2).
Regarding claim 1, Yoo teaches an attribute recognition apparatus (computing apparatus 120)(Fig. 1; [0060] and [0074]), comprising: 
one or more processors (when executed by a processor)([0025]); and one or more memories (non-transitory computer-readable storage medium)([0025]) storing executable instructions (storing instructions)([0025]) which, when executed by the one or more processors (when executed by a processor)([0025]), cause the attribute recognition apparatus to perform operations including:
an extraction unit (computing apparatus 120)(Fig. 1; [0060] and [0074]) that extracts a first feature from an image (extracting a face area 720 from input image 710, which includes facial landmarks 730)(Fig. 7; [0124]) by using a 5feature extraction neural network (wherein the extracted features are extracted using a neural network)([0063], [0080], and [0131]); 
a first recognition unit (computing apparatus 120)(Fig. 1; [0060] and [0074]) that recognizes a first attribute (determining if an occlusion is present, such as mask 740)(Fig. 7; [0124]) of an object in the image (of the face of the person 720 in the image 710)(Fig. 7; [0124]) based on the first feature (wherein the occlusion, such as mask 740, is detected based on a detection result of the facial landmarks)(Fig. 7; [0124]) by using a first recognition neural network (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]); 
a second recognition neural network based on the 10first attribute (wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors; thus a different neural network would be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network)(Fig. 7; [0124], [0133], and [0138]); and 
a second recognition unit (computing apparatus 120)(Fig. 1; [0060] and [0074]) that recognizes a second attribute (determining the identity of the person based on facial verification)([0126]) of the object based on the second feature (determining the identity of the person’s face in the input image based on the facial landmarks 730)(Figs. 7 and 9; [0124-0126] and [0135-0136]) by using the second recognition neural network (wherein a neural network can be trained for the image verification or rejection)([0131], [0133], and [0138]),  wherein each of the plurality of second recognition neural network candidate (wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors; thus a different neural network would be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network)(Fig. 7; [0124], [0133], and [0138]) outputs the second attribute (determining the identity of the person based on facial verification)([0126]) of the object (of the face of the person 720 in the image 710) (Fig. 7; [0124]) by inputting the first feature (by inputting the facial landmarks if they aren’t occluded) (Fig. 7; [0124]). 
Yoo teaches wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors ([0133]); thus a different neural network can be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network (Fig. 7; [0124]); and wherein the neural network can be used for facial verification ([0131], [0133], and [0138]).
However, Yoo does not explicitly teach a determination unit that determines a second recognition neural network from a plurality of second recognition neural network candidates.
Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract); and wherein a determination unit (face recognition system 100)(Fig. 1; [0031]) that determines a second recognition neural network (selecting a neural network for the specified facial landmark)(Figs. 2 and 3; [0051]) from a (wherein there are four neural networks, one for each of the facial landmarks)(Figs. 2 and 3; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo to include a plurality of neural networks for each facial feature since it allows for a more accurate estimation of the facial landmark (Zhou; [0007] and [0025]).
Yoo teaches wherein the first attribute is whether the object is occluded by an occlude (determining if an occlusion is present, such as mask 740, occluding the face)(Fig. 7; [0124]). Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract).
However, neither explicitly teaches generating a saliency feature associated with the first attribute of the object based on the first feature by using the first recognition neural network;  generating a second feature of the object based on the first feature and the saliency feature by using the selected second recognition neural network; wherein second recognition neural network candidate outputs the second attribute of the object by inputting the second feature, “and the second attribute of the object is an age”.
Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); wherein generating a saliency feature (probability distribution; heat map)(Fig. 7; [0046-0048]) associated with the first attribute (associated with the occlusion, such as a mask)([0048]) of the object based on the first feature (based on facial features/landmarks within the region)([0044-0048]) by using the first recognition neural network (wherein a neural network can be used to determine the facial features/landmarks)([0052]); and generating a second feature of the object (identity of the user)([0034-0035]) based on the first feature (based on a feature of the occlusion, such as a mask) ([0048]) and the saliency feature (probability distribution; heat map)(Fig. 7; [0046-0048]) by using the selected second recognition neural network (wherein a second recognition neural network can determine the identity based on the heat maps and for the landmarks and the occlusion)(Fig. 4; [0038-0040]).
(Gernoth; [0005]).
However, none of the above prior arts explicitly teach wherein second recognition neural network candidate outputs the second attribute of the object by inputting the second feature, “and the second attribute of the object is an age”.
You2 teaches obtaining first and second neural networks and first and second feature maps used for recognition (Abstract and [0002]); wherein recognizing a second attribute (age recognition)([0088]) of the object based on the second feature (age of the person based on the feature map)([0088]) by using the selected second recognition neural network (using the second neural network)([0088]), wherein second recognition neural network candidate outputs the second attribute of the object by inputting the second feature, and the second attribute of the object is an age (using the feature map input into a second neural network to determine age recognition of the person)(Fig. 5; [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include determining an age since it increase identity recognition.

Regarding claim 5, Yoo teaches wherein the first attribute is whether the object is occluded by an occlude (determining if an occlusion is present, such as mask 740, occluding the face)(Fig. 7; [0124]). Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract).
However, neither explicitly teaches wherein the saliency feature is associated with the probability distribution of the occluder.
Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); wherein the saliency feature (probability distribution; heat map)(Fig. 7; [0046-0048]) is associated with the probability distribution of (generating a probability distribution of the occlusion using a heat map)(Fig. 7; [0046-0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include generating a feature such as a heat map to determine if an occlusion exists since it allows for the system to determine how much occlusion of the landmarks there may be in the captured image (Gernoth; [0005]).

Regarding claim 6, Yoo teaches wherein the feature extraction neural network (wherein the extracted features are extracted using a neural network)([0063], [0080], and [0131]) and the first recognition neural network (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]) are updated simultaneously (all the feature extraction, registration, and facial verification processes are also applicable to the training apparatus 1100)(Fig. 11; [0154]) in a manner of back propagation (using back-propagation)([0131] and [0154]) based on training samples which are labeled (the neural network may be trained based on labeled input image information)([0131]). Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract).
Yoo teaches training using back-propagation based on training samples which are labeled ([0131] and [0154]), and the separate verifier that verifies whether an occlusion is present is also trained ([0124]); however, neither explicitly teaches wherein the training samples are labeled with “the first attribute”.
Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); and wherein the neural network is trained using training images labeled with the first attribute (training images labelled with occlusion indicia)([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include training using 

Regarding claim 7, Yoo teaches wherein, the second recognition neural network (wherein a neural network can be trained for the image verification or rejection)([0131], [0133], and [0138]), the feature extraction neural network (wherein the extracted features are extracted using a neural network)([0063], [0080], and [0131]) and the first recognition neural network (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]) are updated simultaneously (all the feature extraction, registration, and facial verification processes are also applicable to the training apparatus 1100)(Fig. 11; [0154]) in the manner of back propagation (using back-propagation)([0131] and [0154]) 20based on training samples in which labels (the neural network may be trained based on labeled input image information)([0131]).  
Yoo teaches wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors ([0133]); thus a different neural network can be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network (Fig. 7; [0124]).
However, Yoo does not explicitly teach wherein there are a plurality or wherein “each of the second recognition neural network candidates”.
Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract); and wherein there is each of the second recognition neural network candidates (wherein there are four neural networks, one for each of the facial landmarks)(Figs. 2 and 3; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo to include a plurality of neural networks for each facial feature since it allows for a more accurate estimation of the facial landmark (Zhou; [0007] and [0025]).
(Abstract); and wherein there are each of the second recognition neural network candidates (wherein there are four neural networks, one for each of the facial landmarks)(Figs. 2 and 3; [0051]); however, neither explicitly teaches in which labels correspond to a category of the first attribute.
Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); and wherein the neural network is trained using training images in which labels correspond to a category (occluded or not based on the amount of occlusion)([0042]) of the first attribute (training images labelled with occlusion indicia; such as a category of the occlusion, i.e. different amounts of occlusion)([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include training using labeled images with occlusion indicia because it increases the accuracy of detecting an occlusion.

Regarding claim 8, Yoo teaches wherein the second recognition neural network (wherein a neural network can be trained for the image verification or rejection)([0131], [0133], and [0138]), the feature extraction neural 25network (wherein the extracted features are extracted using a neural network)([0063], [0080], and [0131]) and the first recognition neural network (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]) are updated simultaneously (all the feature extraction, registration, and facial verification processes are also applicable to the training apparatus 1100)(Fig. 11; [0154]) in the manner of back propagation (using back-propagation)([0131] and [0154]) based on training samples which are labeled (the neural network may be trained based on labeled input image information)([0131]).  
Yoo teaches wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors ([0133]); thus a different neural network can be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network (Fig. 7; [0124]).
However, Yoo does not explicitly teach wherein there are a plurality or wherein “each of the second recognition neural network candidates”.
Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract); and wherein there is each of the second recognition neural network candidates  (wherein there are four neural networks, one for each of the facial landmarks)(Figs. 2 and 3; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo to include a plurality of neural networks for each facial feature since it allows for a more accurate estimation of the facial landmark (Zhou; [0007] and [0025]).
Yoo teaches training using back-propagation based on training samples which are labeled ([0131] and [0154]), and the separate verifier that verifies whether an occlusion is present is also trained ([0124]); however, neither explicitly teaches wherein the training samples are labeled with “the first attribute”. Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract); and wherein there are each of the second recognition neural network candidates (wherein there are four neural networks, one for each of the facial landmarks)(Figs. 2 and 3; [0051]); however, neither explicitly teaches wherein the training samples are labeled with “the first attribute”.
Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); and wherein the neural network is trained using training images labeled with the first attribute (training images labelled with occlusion indicia)([0042]).


Regarding claim 9, Yoo teaches wherein the second recognition neural network (wherein a neural network can be trained for the image verification or rejection)([0131], [0133], and [0138]), the feature extraction neural network (wherein the extracted features are extracted using a neural network)([0063], [0080], and [0131]) and the first recognition neural network (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]) are updated by determining a loss which is caused by passing training samples (updated based on training and calculating an example loss due to differences between the output feature value and a previously determined desired feature value)([0094]), which are labeled (the neural network may be trained based on labeled input image information)([0131]), through these neural networks (through all the neural networks during training; all the feature extraction, registration, and facial verification processes are also applicable to the training apparatus 1100)(Fig. 11; [0154]); 
wherein a recognition result obtained by the feature extraction neural network (wherein the extracted features are extracted using a neural network)([0063], [0080], and [0131]) and the first recognition neural network (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]) is used as a parameter for determining a loss (wherein detecting or not detecting facial landmarks, i.e. desired feature values, are used as parameters for determining an example loss; and thus adjusting the parameters to reduce the example loss)([0094]) caused by the second recognition neural network (wherein a neural network can be trained for the image verification or rejection)([0131], [0133], and [0138]).  

However, Yoo does not explicitly teach wherein there are a plurality or wherein “each of the second recognition neural network candidates”.
Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract); and wherein there is each of the second recognition neural network candidates  (wherein there are four neural networks, one for each of the facial landmarks)(Figs. 2 and 3; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo to include a plurality of neural networks for each facial feature since it allows for a more accurate estimation of the facial landmark (Zhou; [0007] and [0025]).
Yoo teaches training using back-propagation based on training samples which are labeled ([0131] and [0154]), and the separate verifier that verifies whether an occlusion is present is also trained ([0124]); however, neither explicitly teaches wherein the training samples are labeled with “the first attribute”. Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract); and wherein there are each of the second recognition neural network candidates (wherein there are four neural networks, one for each of the facial landmarks)(Figs. 2 and 3; [0051]); however, neither explicitly teaches wherein the training samples are labeled with “the first attribute”
Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); and wherein the neural network is trained using training images labeled with the first attribute (training images labelled with occlusion indicia)([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include training using 

Regarding claim 10, Yoo teaches an attribute recognition method (facial verification method)(Abstract), comprising: 
an extracting step of extracting (computing apparatus 120)(Fig. 1; [0060] and [0074]) a first feature from an image (extracting a face area 720 from input image 710, which includes facial landmarks 730)(Fig. 7; [0124]) by using a 5feature extraction neural network (wherein the extracted features are extracted using a neural network)([0063], [0080], and [0131]); 
a first recognizing step (computing apparatus 120)(Fig. 1; [0060] and [0074]) of recognizing a first attribute (determining if an occlusion is present, such as mask 740)(Fig. 7; [0124]) of an object in the image (of the face of the person 720 in the image 710)(Fig. 7; [0124]) based on the first feature (wherein the occlusion, such as mask 740, is detected based on a detection result of the facial landmarks)(Fig. 7; [0124]) by using a first recognition neural network (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]); 
a second recognition neural network based on the 10first attribute (wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors; thus a different neural network would be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network)(Fig. 7; [0124], [0133], and [0138]); and 
a second recognizing step of (computing apparatus 120)(Fig. 1; [0060] and [0074]) recognizing at least one second attribute (determining the identity of the person based on facial verification)([0126]) of the object based on the first feature (determining the identity of the person’s face in the input image based on the facial landmarks 730)(Figs. 7 and 9; [0124-0126] and [0135-0136]) by using the second recognition neural network (wherein a neural network can be trained for the image verification or rejection)([0131], [0133], and [0138]), wherein each of the plurality of second recognition neural network candidate (wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors; thus a different neural network would be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network)(Fig. 7; [0124], [0133], and [0138]) outputs the second attribute (determining the identity of the person based on facial verification)([0126]) of the object (of the face of the person 720 in the image 710) (Fig. 7; [0124]) by inputting the first feature (by inputting the facial landmarks if they aren’t occluded) (Fig. 7; [0124]).  
Yoo teaches wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors ([0133]); thus a different neural network can be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network (Fig. 7; [0124]); and wherein the neural network can be used for facial verification ([0131], [0133], and [0138]).
However, Yoo does not explicitly teach a determination step of determining a second recognition neural network from a plurality of second recognition neural network candidates.
Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract); and wherein a determination step (face recognition system 100)(Fig. 1; [0031]) of determining a second recognition neural network (selecting a neural network for the specified facial landmark)(Figs. 2 and 3; [0051]) from a plurality of second recognition neural network candidates (wherein there are four neural networks, one for each of the facial landmarks)(Figs. 2 and 3; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo to include a plurality of neural networks for each facial feature since it allows for a more accurate estimation of the facial landmark (Zhou; [0007] and [0025]).
Yoo teaches wherein the first attribute is whether the object is occluded by an occlude (determining if an occlusion is present, such as mask 740, occluding the face)(Fig. 7; [0124]). Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract).
generating a saliency feature associated with the first attribute of the object based on the first feature by using the first recognition neural network;  generating a second feature of the object based on the first feature and the saliency feature by using the selected second recognition neural network; wherein second recognition neural network candidate outputs the second attribute of the object by inputting the second feature, “and the second attribute of the object is an age”.
Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); wherein generating a saliency feature (probability distribution; heat map)(Fig. 7; [0046-0048]) associated with the first attribute (associated with the occlusion, such as a mask)([0048]) of the object based on the first feature (based on facial features/landmarks within the region)([0044-0048]) by using the first recognition neural network (wherein a neural network can be used to determine the facial features/landmarks)([0052]); and generating a second feature of the object (identity of the user)([0034-0035]) based on the first feature (based on a feature of the occlusion, such as a mask) ([0048]) and the saliency feature (probability distribution; heat map)(Fig. 7; [0046-0048]) by using the selected second recognition neural network (wherein a second recognition neural network can determine the identity based on the heat maps and for the landmarks and the occlusion)(Fig. 4; [0038-0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include generating a saliency feature such as a heat map to determine if an occlusion exists since it allows for the system to determine how much occlusion of the landmarks there may be in the captured image (Gernoth; [0005]).
However, none of the above prior arts explicitly teach wherein second recognition neural network candidate outputs the second attribute of the object by inputting the second feature, “and the second attribute of the object is an age”.
You2 teaches obtaining first and second neural networks and first and second feature maps used for recognition (Abstract and [0002]); wherein recognizing a second attribute (age recognition)([0088]) of the object based on the second feature (age of the person based on the feature map)([0088]) by using the selected second recognition neural network (using the second neural network)([0088]), wherein second recognition neural network candidate outputs the second attribute of the object by inputting the second feature, and the second attribute of the object is an age (using the feature map input into a second neural network to determine age recognition of the person)(Fig. 5; [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include determining an age since it increase identity recognition.

Regarding claim 14, Yoo teaches wherein the first attribute is whether the object is occluded by an occlude (determining if an occlusion is present, such as mask 740, occluding the face)(Fig. 7; [0124]). Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract).
However, neither explicitly teaches wherein the saliency feature is associated with a probability distribution of the occluder.
Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); wherein the saliency feature (probability distribution; heat map)(Fig. 7; [0046-0048]) is associated with a probability distribution of the occluder (generating a probability distribution of the occlusion using a heat map)(Fig. 7; [0046-0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include generating a feature such as a heat map to determine if an occlusion exists since it allows for the system to determine how much occlusion of the landmarks there may be in the captured image (Gernoth; [0005]).

Regarding claim 15, see the rejection made to claim 10 as well as prior art Yoo for a non-transitory computer-readable storage medium (non-transitory computer-readable storage medium)([0025]) storing an instruction (storing instructions)([0025]) for, when executed by a 

Regarding claim 17, Yoo teaches wherein the first attribute is whether the object is occluded by an occlude (determining if an occlusion is present, such as mask 740, occluding the face)(Fig. 7; [0124]). Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract).
However, neither explicitly teaches wherein the saliency feature includes a probability distribution indicating a probability that a feature corresponding to each pixel of the image is removed in the second feature.
Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); wherein the saliency feature (probability distribution; heat map)(Fig. 7; [0046-0048]) includes a probability distribution indicating a probability that a feature corresponding to each pixel of the image is removed in the second feature (generating a probability distribution of the occlusion using a heat map; and thus the second feature, identity, cannot be seen in that area and is removed for detection)(Fig. 7; [0046-0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include generating a feature such as a heat map to determine if an occlusion exists since it allows for the system to determine how much occlusion of the landmarks there may be in the captured image (Gernoth; [0005]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov